
	

114 S3535 IS: Clean Up the Department of Veterans Affairs Act of 2016
U.S. Senate
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3535
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2016
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the Secretary of Veterans Affairs from employing
			 any individual who has been convicted of a felony and medical personnel
			 who have had their medical licenses or credentials revoked or suspended,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Clean Up the Department of Veterans Affairs Act of 2016. 2.Prohibition on employment by Secretary of Veterans Affairs of individuals convicted of felonies and medical personnel who have had their medical licenses or credentials revoked or suspended (a)Individuals convicted of feloniesSection 709 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (d)(1)The Secretary may not employ, transfer, or hire in any position at the Department any person who has been convicted of a State or Federal criminal offense described in paragraph (2) for which the minimum term of imprisonment is more than 1 year.
 (2)The criminal offenses described in this paragraph are as follows: (A)A sex offense (as defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911)).
 (B)An offense involving the sale or distribution of a controlled substance (as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802)).
 (C)Fraud. (D)Theft.
 (E)Assault. (F)Battery.
 (G)A crime of violence (as defined in section 16 of title 18). (H)An offense involving the use of a firearm (as defined in section 921 of title 18) or other deadly weapon.
 (I)An offense under section 2113 of title 18 or similar State statute. (J)Kidnapping.
 (K)Such other offenses as the Secretary considers inappropriate for employment at the Department. (3)Before hiring any individual for a position at the Department, the Secretary shall conduct a background check to determine whether the individual has been convicted of any offenses listed in paragraph (2).
						.
 (b)Individuals who have had medical licenses or credentials revoked or suspendedSection 7402 of such title is amended by adding at the end the following new subsection:  (h)(1)The Secretary may not employ, transfer, or hire any individual in a position listed in section 7401(1) of this title who has had a license or credential relating to such position revoked or suspended.
 (2)Before hiring any individual for a position listed in section 7401(1) of this title, the Secretary shall conduct a background check to determine whether the individual has had a license or credential relating to such position revoked or suspended in any State..
 (c)Termination of current employeesAs soon as practicable after the date of the enactment of this Act, the Secretary of Veterans Affairs shall begin the process of terminating the employment of each individual employed by the Secretary in violation of section 709(d) or section 7402(h) of title 38, United States Code, as added by subsections (a) and (b), respectively.
			(d)Relation to other provisions of law
 (1)In generalAny provision of title 5, United States Code, or subchapter V of chapter 74 of title 38, United States Code, otherwise applicable to the termination of an employee under subsection (c) of this section, section 709(d) of title 38, United States Code, as added by subsection (a) of this section, or section 7402(h) of such title, as added by subsection (b) of this section, shall apply to the termination, except to the extent such provision of title 5, United States Code, or subchapter V of chapter 74 of title 38, United States Code, conflicts with, and is superseded by, subsection (c) of this section, section 709(d) of title 38, United States Code, or section 7402(h) of such title.
 (2)Merit system principlesThe Secretary shall carry out any termination described in paragraph (1) in a manner consistent with the merit system principles set forth in section 2301(b) of title 5, United States Code.
 (3)Rule of constructionSubsection (c) of this section, section 709(d) of title 38, United States Code, as added by subsection (a) of this section, and section 7402(h) of such title, as added by subsection (b) of this section shall not be construed to deprive or waive for any individual any employment protection or due process requirement in effect on the day before the date of the enactment of this Act, except as provided in paragraph (1) of this subsection.
